LOURIE, Circuit Judge.

ORDER

Edmond E. Moffett moves to dismiss the Secretary of Veterans Affairs’ appeal as moot. The Secretary opposes and moves to vacate the Court of Appeals for Veterans Claims’ decision in Moffett v. Principi, 02-0100 (November 6, 2003), and remand the case for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004). Moffett replies and also moves, in the alternative, to vacate and remand this case for further proceedings in light of Conway.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Moffett’s motion to dismiss is denied.
(2) The Secretary’s motion and Moffett’s alternative motion to vacate and remand the case are granted.